Citation Nr: 1422785	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 22 years, prior to his retirement in September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2010, the RO granted service connection for bilateral hearing loss, and assigned a 30 percent rating for it.  The Veteran disagreed with the assigned rating.  The veteran also disagreed with an April 2011 rating decision that denied his claim for special monthly compensation based on the need for aid and attendance or by reason of being housebound.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of special monthly compensation based on the need for aid and attendance or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has Level VI hearing in the right ear, and Level VII hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By letter dated September 2009, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2011 statement of the case provided the criteria for rating his service-connected bilateral hearing loss, and readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The RO has arranged for a VA examinations.  The most recent attempts in 2010 and 2011 showed the Veteran unable to participate in testing to a fear of enclosed spaces.  The results of a 2009 examination have therefore been used.  Under these circumstances, it does not appear that current examination is possible, and the Board proceeds to review the appeal with the 2009 examination results.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a statement dated September 2009, a private physician noted the Veteran had a severe bilateral hearing loss.  She noted his hearing problems were getting worse and that people have to repeat things they say to him.  

A VA examination was conducted in January 2010.  The Veteran complained of a hearing loss at distance.  He said he could hear well in one on one conversations in quiet environments, but when he goes out for errands, he needs hearing aids.  The examiner noted he used the audiometric test results from a June 2009 evaluation.  He related that during the present evaluation, the Veteran stated he felt anxious to perform the hearing test with the booth doors closed.  Despite several attempts, the Veteran was not able to perform the audiometric test in January 2010.  The examiner noted the Veteran had audiological evaluations in 2002, 2007 and 2009 with similar results.  The results that follow are from the June 2009 evaluation.  The audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 55, 60, 85 and NR, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  

At corresponding frequencies in the left ear, the hearing threshold levels were 55, 70, 85 and NR.  ("NR" is indicative of a lack of response ("no response") at the limits of the audiometer.)  The RO assigned the highest decibel of 105 under Table VIA as representative of the results at the 4,000 Hertz level in each ear.  Accordingly, the average puretone thresholds were 76.25 decibels for the right ear, and 78.75for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss, moderate to profound in the right ear and moderately severe to profound in the left ear.

Another attempt to conduct VA audiological testing in March 2011 was not successful.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

As noted above, the audiometric test results are from an evaluation performed in June 2009, approximately five years ago.  Due to reported anxiety, the Veteran was unable to proceed with the audiometric evaluation.  The Board finds, therefore, that no purpose would be served by seeking another examination, and it will evaluate the Veteran's hearing loss based on the evidence of record.  

The findings recorded on the June 2009 audiometric test reflect an exceptional pattern of hearing impairment in each ear, and the Veteran's claim for an increased rating for bilateral hearing loss may be considered under Table VI or VIa, whichever results in a more favorable evaluation for the Veteran.  In this case, Table VIa is more favorable to the Veteran and the findings establish the Veteran has Level VI hearing in the right ear, and Level VII hearing in the left ear.  This corresponds to the 30 percent evaluation that has been assigned, but no higher.  

Although the Veteran asserts that his hearing loss has increased in severity, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for bilateral hearing loss.

The Board notes that the VA examination referenced the Veteran's subjective complaints of decreased hearing acuity and noted he had difficulty hearing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The January 2010 VA examination report shows the examiner noted the Veteran used hearing aids when he went out.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints regarding his functioning is not prejudicial to the Veteran.

Additional considerations

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected bilateral hearing loss on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for his bilateral hearing loss.  In short, the rating criteria contemplate not only his symptoms but the severity of his service-connected bilateral hearing loss.  For these reasons, referral for extraschedular consideration is not warranted.

With regard to a possible implied claim of entitlement to a total disability rating based on individual unemployability, the Board notes that the RO has already granted entitlement to this benefit. 


ORDER

An initial evaluation in excess of 30 percent for bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 



REMAND

The Veteran also asserts he is entitled to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  

Service connection is in effect for arteriosclerotic heart disease, evaluated as 60 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; and for paravertebral lumbosacral myositis, evaluated as 20 percent disabling.  The combined schedular evaluation is 80 percent, and the Veteran has been found to be unemployable due to his service-connected disabilities since June 2004.  

Following a VA examination of the spine in February 2011, the examiner stated that the Veteran was independent in his activities of daily living and was not housebound.  Therefore, based on the spine examination, the examiner concluded the Veteran did not meet the criteria for aid and attendance or housebound benefits.  

The Veteran was also afforded a VA examination of the heart in March 2011.  The diagnosis was arteriosclerotic heart disease.  The examiner observed the Veteran's cardiovascular disorder had moderate effects on the Veteran's usual daily activities, noting he had complained of dyspnea on exertion upon moderate efforts such as mopping the floor or walking less than two blocks.  She concluded the Veteran was not in need of aid and attendance, but was housebound due to his heart condition.  

Special monthly compensation is payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i)  (2011).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  Id.

The Board notes the Veteran does not have a single service-connected disability rated at 100 percent.  Nevertheless, the examiner concluded the Veteran was substantially confined to his dwelling.  The basis for this determination is not clear. The examiner's conclusion is not consistent with the fact the Veteran stated during the audiometric examination in February 2011 that he is able to go out for errands.  

The Veteran also reported he was receiving treatment from Dr. A. Sanchez at Mononita Hospital.  The Board notes that records of such treatment have not been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who has treated him for his cardiovascular or low back disabilities since 2012.  The RO should specifically request the Veteran provide the relevant information for Dr. Sanchez.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule VA cardiovascular and spine examinations to determine whether the Veteran is in need of aid and attendance or is housebound.  Each examiner should provide an opinion as to the following with regard to the need for aid and attendance: 

a) whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or 

b) whether he is in a nursing home because of mental or physical incapacity; or 

c) there is a factual need for aid and attendance based upon whether there is (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

The examiner must provide an opinion as to the following with regard to whether the Veteran is housebound: 

Whether the Veteran is "permanently housebound" by reason of disability or disabilities.  Note that this requirement is met when the Veteran is substantially confined to his dwelling and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Further, "substantially confined" means that the Veteran is unable to leave his dwelling to earn a living. 

Each examiner must provide a rationale for any opinion set forth.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


